Case 1:18-cv-01278-WHP-OTW Document 112 Filed 09/13/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee nnn een XK
CURTAYASIA TAYLOR,
Plaintiff, 18 CIVIL 1278
-against- JUDGMENT
NEW YORK CITY TRANSIT AUTHORITY,
Defendant.
vo nn Xx

It is hereby ORDERED, ADJUDGED AND DECREED: That after a Jury

Trial before the Honorable William H. Pauley, Ill, United States District Judge, the jury having

returned a verdict in favor of Defendant, and the Complaint is hereby dismissed.

DATED: New York, New York
September 13 , 2019

RUBY J. KRAJICK

 

So Ordered: Clerk of Court

hp, 2 . mo BY: a4 : Z
Nope a 2S wrunaige
U.S.D.J. — Deputy Clerk

 

 
